Citation Nr: 0023695	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  96-32 896	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from December 1953 to 
June 1965 and from April 1967 to April 1980.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a December 1995 rating decision by the RO which denied 
the appellant's claim for service connection for the cause of 
the veteran's death.

In January 1999, the Board remanded the claim to the RO for 
further development.


FINDING OF FACT

The appellant has not submitted competent evidence to show a 
plausible claim for service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Air Force from 
December 1953 to June 1965 and from April 1967 to April 1980.  
He died in November 1995.  His service medical records from 
both periods of service always showed that his lungs were 
normal.  Chest X-ray studies from 1957 were negative.  The 
Board notes that a June 1965 service examination report 
indicates the veteran had throat trouble and a cough due to 
smoking.  It was reported the veteran smoked approximately 1 
pack of cigarettes a day but that he had never sought 
treatment.  A March 1975 retirement physical report shows the 
veteran had normal lungs.  The report notes that pulmonary 
function test revealed 96% total vital capacity and 88% 
forced expiratory volume-1 sec.

The veteran's service personnel records show that his foreign 
service for his first and second period of service consisted 
of service in France, Japan and Thailand.  Although the 
records show he received the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal, the records do not 
demonstrate actual service in Vietnam.

A March 1995 medical assessment report notes the veteran 
smoked 1/2 pack of cigarettes a day.

In April 1995, the veteran filed a claim of service 
connection for lung cancer due to Agent Orange exposure in 
service.

In August 1995, the veteran submitted an affidavit to the 
effect that he was in Vietnam in the 1960's.  He stated he 
was in "DaNang and Cameron Bay, and in another place".

The veteran's wife submitted a statement in October 1995 to 
the effect that the veteran served in Vietnam and Thailand 
between 1961 to 1964 and from 1966 to 1969.
                                             
Medical reports show the veteran was first treated for lung 
cancer in March 1995.  Subsequent reports from 1995 show he 
had lung cancer with brain metastasis.  In October 1995, 
Richard Trenbath, M.D. stated the veteran had metastatic lung 
cancer with a very poor prognosis.

In December 1995, the RO, in essence, denied the claim of 
service connection for the cause of the veteran's death, 
noting the veteran did not serve in Vietnam and that his 
condition was not shown to be related to service.

In February 1996, the RO received the veteran's certificate 
of death.  The certificate showed the veteran died on 
November [redacted], 1995 at the age of 60 due to metastatic lung 
carcinoma.  The approximate onset of the disease and death 
was approximately 9 months.  Hypothyroidism was listed as 
another significant condition contributing to death, but not 
resulting in the underlying cause given.

The veteran's widow submitted a claim for dependency and 
indemnity compensation, death pension and accrued benefits in 
February 1996.  She was awarded death pension benefits that 
same month.

The RO, in February 1996, submitted a request to ESG for the 
purpose of verifying whether the veteran had service in 
Vietnam.  In April 1996, ESG noted that the veteran's DD Form 
214 and his Air Force Form 7 did not indicate Vietnam service 
but that the veteran's Official Military Personnel file 
(OMPF) may document his duty assignments to include Temporary 
Duty (TDY).  

Additional service personnel records were received in April 
1996 and such records fail to demonstrate the veteran served 
in Vietnam.

The appellant stated in a July 1996 substantive appeal that 
the cause of the veteran's death was due to Agent Orange 
exposure.  She stated that such exposure resulted in lung 
cancer which resulted in his death.

Based on a review of the veteran's service medical records, 
in October 1997, the RO sent the appellate a letter 
requesting information regarding the veteran's smoking 
history and habits.  The RO also requested that the appellant 
submit medical evidence of a relationship between lung cancer 
and tobacco use in service and any medical evidence regarding 
a smoking addiction.  The RO encouraged the appellant to 
submit all post-service medical records regarding the 
veteran's lung cancer.

In January 1999, the Board remanded the claim of service 
connection for the cause of the veteran's death to the RO for 
further development.  Such development included verifying the 
veteran's service dates and the locations of all of his 
assignments.  In addition, the Board requested all medical 
reports since service pertaining to lung cancer and 
hypothyroidism.  Lastly, the Board instructed the RO to give 
the appellant another opportunity to provide the information 
requested in October 1997.

In February 1999, the RO resubmitted the letter sent in 
October 1997.  The appellant responded in February 1999.  She 
stated she did not know the number of packs per day the 
veteran smoked prior to entering the military service.  She 
also stated she did not know when the veteran began smoking.  
She stated the veteran did not smoke prior to his death.  She 
related that a pack of cigarettes would last 3 days or longer 
during the 1980's.  She reported she did not know the least 
amount of cigarettes smoked by the veteran and did not know 
if the veteran ever tried to quit.  She stated she had no 
medical evidence of a relationship between the disability 
claimed and tobacco use during active service and that she 
also did not have medical evidence of a smoking addition.

In April 1999, the appellant submitted additional medical 
records from 1995 showing the veteran was treated for lung 
cancer.  An October 1995 hospital admission report noted the 
veteran smoked occasionally.  An October 1995 discharge 
summary revealed a final diagnosis of fever probably due to 
obstructive pneumonia and to lung cancer; lung cancer 
metastatic to brain with right hemiparesis and seizures and 
also metastatic to the liver with some liver failure with low 
albumin with peripheral edema; seizures with sub-therapeutic 
levels of Dilantin; status post radiation therapy to the 
brain, improved probably thrush; hypothyroidism on adequate 
replacement therapy; on high dose steroids for brain edema; 
no code; smoking; normocytic anemia; and incontinence of 
bladder and bowel.  

Also submitted was a November 1995 hospital discharge report.  
Such report shows the veteran reported to the emergency room 
complaining that he had decreased alertness over the previous 
days.  He was admitted to the hospital and 11 days later he 
was found unresponsive and was pronounced dead.  The final 
diagnoses were death due to respiratory arrest due to 
metastatic lung cancer; lung cancer metastatic to the brain 
and liver with right hemiparesis and seizures controlled; 
chronic Foley catheter use with an abnormal urinalysis with 
positive nitrite; malnutrition; hypothyroidism; normocytic 
anemia; hypokalemia; sinus tachycardia; right lower lobe 
infiltrate persistent; no code; thrush; and right arm and leg 
edema.


II.  Analysis

The appellant claims service connection for the cause of the 
veteran's death.  In reviewing this issue, the Board has 
considered all the evidence of record (not just the evidence 
on file at the time of death).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim, for service connection for the cause of the 
veteran's death, is well grounded, meaning plausible.  
38 U.S.C.A. § 5107(a); Murphy, supra.  If she has not done 
so, there is no VA duty to assist her in developing the 
claim, and the claim must be denied.  Id.

For a claim of service connection for the cause of the 
veteran's death to be well grounded, there must be competent 
medical evidence that an established service-connected 
disorder caused or contributed to death, or medical evidence 
that the conditions involved in death are linked to service 
or to an established service-connected condition.  Ruiz v. 
Gober, 10 Vet App 352 (1997); Johnson v. Brown, 8 Vet. App. 
423 (1995).

The record demonstrates the veteran was not service-connected 
for any disability.  A death certificate reveals the veteran 
died in 1995, over 15 years following his April 1980 service 
discharge.  The death certificate and medical records show 
that the cause of death was metastatic lung carcinoma, which 
developed 9 months prior to death.  Hypothyroidism was listed 
as another significant condition contributing to death but 
not resulting in the underlying cause given.

There is no competent medical evidence linking either 
metastatic lung carcinoma or hypothyroidism directly to 
service.  Statements by the appellant, prior statements by 
the veteran, and statements by the representative, concerning 
medical diagnosis or causation, are not sufficient for well-
grounding a claim of service connection, since, as laymen, 
they have no competence to give a medical opinion on such 
matters.  Grottveit v. Brown, 5 Vet.App. 91 (1993).

The Board observes that the appellant's primary contention is 
that the veteran was exposed to Agent Orange while in Vietnam 
and that such exposure led to lung cancer which in turn 
caused his death in November 1995.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange) if 
he has one of the listed Agent Orange presumptive diseases, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during such service.  In the 
case of such a veteran, service incurrence for lung cancer 
(among other diseases) will be presumed if it is manifested 
within 30 years after the last day of service in Vietnam.  
Service in Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A comprehensive review of the veteran's service personnel 
records fails to demonstrate the veteran had any service in 
Vietnam.  Although the veteran received the Vietnam Service 
Medal and the Republic of Vietnam Campaign Medal, such do not 
denote service in Vietnam.  The veteran's service personnel 
records show he had foreign service in Thailand, Japan and 
France.  In light of the service personnel records, the Board 
finds the appellant's and the veteran's previous assertion 
that he served in Vietnam lacks probative value in 
determining whether he actually served in Vietnam.  As the 
veteran's personnel records fail to demonstrate the veteran 
served in Vietnam, the appellant's claim cannot prevail on 
the basis of exposure to Agent Orange during Vietnam service.

The Board observes the RO has developed the appellant's claim 
of service connection for cause of the veteran's death on a 
theory of tobacco addiction.  It appears from the record that 
the appellant has never asserted this argument, but has 
nonetheless responded to the RO's questions regarding this 
issue.  Therefore, the Board will address this theory.

In a precedent opinion, VA's Office of General Counsel set 
forth a two-pronged sequential analysis for determining 
whether a claimant is entitled to service connection for the 
cause of the veteran's death on the premise that he became 
chemically addicted to nicotine from chronic smoking that 
began while he was on active duty in the military.  The 
Office of General Counsel indicated that, for service 
connection to be warranted in these types of cases, then:

(1) the veteran must have acquired a 
chemical dependence on nicotine during 
service; and

(2) his nicotine dependence must have 
been the proximate cause of his death.

See VAOPGCPREC 19-97 (May 13, 1997).

The Office of General Counsel also indicated that the first 
tier of the analysis-concerning the question of whether the 
veteran became chemically dependent on nicotine while in 
service-is a medical issue.  This means that competent 
medical evidence, and not just the opinion of a lay person, 
is required to address this question.  See e.g., Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

The Board notes parenthetically that, in July 1998, the 
President of the U.S. signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" (IRS Reform Act) into 
law as Public Law No. 105-206.  In pertinent part, 
the IRS Reform Act strikes out section 8202 of the 
"Transportation Equity Act for the 21st Century" (TEA 21), 
which was earlier signed by the President into law in June 
1998, and inserts a new section that expressly prohibits the 
granting of service connection for a death on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during his service in the 
military.  112 Stat. 685, 865-66 (1998) (to be codified at 
38 U.S.C. § 1103).  Since, however, section 1103 applies only 
to claims that were filed after June 9, 1998, it has no 
affect on this case because the appellant filed her claim in 
1995.

The appellant has not submitted any competent medical 
evidence indicating, or otherwise suggesting, the veteran 
began to smoke cigarettes or other tobacco-based products (a 
pipe, etc.) while he was on active duty in the military and, 
more importantly, even if shown that he did, that he acquired 
a chemical addiction to nicotine as a result of his smoking 
in service.  In addition, even if such evidence was 
submitted, there is no competent medical evidence of record 
showing the veteran developed lung cancer as a result of 
smoking.  Given the foregoing, a claim of service connection 
for cause of the veteran's death on the basis of tobacco 
addiction in service must fail.

In sum, there is no competent medical evidence that 
metastatic lung cancer is linked or related to service.  
Thus, the claim for service connection for the cause of the 
veteran's death is implausible and must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Ruiz, supra; Johnson, 
supra.



ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

